Citation Nr: 0922201	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.  He died in March 2006.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The appellant requested a hearing at the RO before a Veterans 
Law Judge (VLJ) in her September 2007 Substantive Appeal.  
She was scheduled for such a hearing in May 2009, but she 
failed to report for that hearing and provided no explanation 
for her failure to report.  Consequently, her hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  The Veteran died in March 2006 as the result of acute 
coronary insufficiency.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  Coronary insufficiency was first manifested many years 
post service and is not shown to be otherwise related to 
service.  
 
4.  The preponderance of the competent medical evidence is 
against a finding that the cause of the Veteran's death was 
related to his active military service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death and no 
applicable presumptions are met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  The RO also notified the appellant 
of exactly which portion of that evidence was to be provided 
by her and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
her claim and assist her in developing relevant evidence.  
Moreover, the RO readjudicated the appeal, most recently in a 
February 2009 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a February 2007 letter the 
RO notified the appellant of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection for cause of the Veteran's death is denied.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

In this case, the appellant was not provided with the proper 
notice; however, she demonstrated actual knowledge of what 
was required to substantiate a claim based on a condition not 
yet service-connected by arguing that the Veteran's exposure 
to mustard gas during his period of service ultimately led to 
his death.  Because the appellant demonstrated actual 
knowledge of what was necessary to substantiate her claim, 
she was not prejudiced. 

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board observes that the Veteran died in March 2006.  The 
death certificate lists acute coronary insufficiency as the 
cause of death.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

At the outset, the Board notes that the service treatment 
records for the Veteran are missing.  When service treatment 
records are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed." 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Board observes that VA has attempted to obtain the 
Veteran's service treatment records.  The Board notes that 
the response was that the records identified in the request 
were unable to be located.  No presumption, either in favor 
of the claimant or against VA, arises when there are lost or 
missing service records. See Cromer v. Nicholson, 19 Vet. 
App. at 217-18 (2005) (Court declined to apply "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).

The appellant contends that the Veteran had exposure to 
mustard gas during his period of service which ultimately 
caused his death.  In this case, however, the record provides 
no confirming evidence that Veteran was exposed to mustard 
gas during his period of service.  In any event it is not 
determinative to this case.  Even if the Veteran did have 
exposure to mustard gas during his period of service, the 
record does not show this claimed exposure resulted in 
disorders that caused or contributed substantially or 
materially to cause his death.  To that end, the Board 
emphasizes that the death certificate lists acute coronary 
insufficiency as the cause of death.  

The Board does observe that the numerous post-service 
treatment records are replete with documentation of the 
treatment the Veteran received for his various disorders, 
including hypertension and congestive heart failure.  
However, the first showing of these diseases is many years 
after the Veteran's service which is evidence against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, these records make no reference 
to mustard gas as a factor in the development of cardiac 
insufficiency or as playing a role in the Veteran's demise.

The Board notes that there is no medical opinion of record as 
to the likely etiology of the acute coronary insufficiency 
that is shown to have been the cause of the Veteran's death.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).   

In this case, however, the Board finds no basis for linking 
or associating the acute coronary insufficiency to the 
Veteran's period of active service.  Thus, there is no 
reasonable possibility that a VA medical opinion would result 
in findings favorable to the appellant.  Accordingly, the 
Board finds that an etiology opinion is not "necessary" in 
this case.  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board emphasizes at this point that this decision does 
not imply that the appellant does not sincerely believe that 
the cause of the Veteran's death was connected to his 
service, but as a lay person she is not competent to render a 
medical diagnosis or an opinion concerning medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
law is clear the record must show that a disorder or disease 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  In the absence of such evidence, service connection 
for cause of the Veteran's death is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


